DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-23 are pending.
Claim 1 is cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 5-9, 11, 13-16, & 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Carroll et al. (US Pub. No. 2004/0225763 A1).
In respect to Claim 2, Carroll teaches:
a method, comprising: causing a display to display a graphical user interface, wherein the graphical user interface includes: an attribute of data of a particular source type, wherein data of the particular source type is generated by one or more computing devices in an information technology environment, and a user editable field for entering a value associated with the attribute; (Carroll teaches [0017, 0020, 0041] a query system for configuring source definitions. Carroll teaches [0041, 0044] user input for attribute values.)
receiving, via the graphical user interface, user input corresponding to the value for the attribute; (Carroll teaches [0041, 0044] user input for attribute values.)
storing, in a configuration file, the value in association with the attribute as an attribute-value pair of a plurality of attribute-value pairs that correspond to data of the particular source type; (Carroll teaches [0045] data type attributes.)
and causing the configuration file to be stored on at least one computing device of a data intake and query system, wherein the at least one computing device uses the attribute-value pair to generate at least one event from data of the particular source type (Carroll teaches [0016] storage of files on multiple system components.)
As per Claim 3, Carroll teaches:
subsequent to causing the configuration file to be stored on the at least one computing device, receiving a query for data of the particular source type; (Carroll [0056-0057])
and processing, the query based at least in part on the attribute-value pair stored in the configuration file (Carroll teaches [0041, 0044] input data.)
As per Claim 5, Carroll teaches:
wherein the configuration file further includes at least one attribute related to extracting at least one field from events generated from data of the particular source type (Carroll teaches [0045] data type attributes.)
As per Claim 6, Carroll teaches:
wherein the value stored in association with the attribute comprises a regular expression (Carroll [0045])

As per Claim 7, Carroll teaches:
wherein causing the configuration file to be stored on at least one computing devices comprises communicating the configuration file to the at least one computing device (Carroll teaches [0016] storage of files on multiple system components.)
As per Claim 8, Carroll teaches:
causing display of a second graphical user interface displaying a list of source type definitions; and receiving an indication of a selection of a particular source type definition from the list of source type definitions, wherein the first graphical user interface is caused to be displayed in response to receiving an indication of the selection of the particular source type definition (Carroll teaches [0016] storage of files on multiple system components.)
As per Claim 9, Carroll teaches:
causing display of a second graphical user interface displaying a list of source type definitions, wherein the second graphical user interface includes one or more interface components to create a new source type definition or to delete at least one source type definition from the list of source type definitions (Carroll [0042])
As per Claim 11, Carroll teaches:
obtaining a sample of data of the particular source type; generating a plurality of sample events using the value in association with the attribute; and causing display of the plurality of sample events (Carroll [0045])

Claims 13-16 are the media claims corresponding to method claims 2-3, 8, & 11 respectively, therefore are rejected for the same reasons noted previously.

Claims 18-21 are the system claims corresponding to method claims 2-3, 8, & 11 respectively, therefore are rejected for the same reasons noted previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Baldwin et al. (US Pub. No. 2014/0029615 A1).
As per Claim 4, Carroll does not explicitly disclose:
wherein the configuration file further includes at least one attribute related to determining a timestamp for events generated from data of the particular source type
However, Baldwin teaches:
wherein the configuration file further includes at least one attribute related to determining a timestamp for events generated from data of the particular source type (Baldwin teaches [0015, 0019, 0034] determination of a time stamp as a parameter.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Baldwin into the system of Carroll.  One of ordinary skill in the art would be motivated to provide a system for filtering user specified parameters based upon determined timestamps.
As per Claim 10, Carroll does not explicitly disclose:
receiving, by the at least one computing device, particular data of the particular source type; and based at least in part on the value stored in the configuration file: generating, by the at least one computing device, a plurality of events from the particular data, and determining, by the at least one computing device, a timestamp for each event of the plurality of events
However, Baldwin teaches: 
receiving, by the at least one computing device, particular data of the particular source type; and based at least in part on the value stored in the configuration file: generating, by the at least one computing device, a plurality of events from the particular data, and determining, by the at least one computing device, a timestamp for each event of the plurality of events (Baldwin teaches [0015, 0019, 0034] determination of a time stamp as a parameter.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Baldwin into the system of Carroll.  One of ordinary skill in the art would be motivated to provide a system for filtering user specified parameters based upon determined timestamps.

Claim 23 is the system claim corresponding to method claim 10, therefore is rejected for the same reasons noted previously.



Allowable Subject Matter
Claims 12, 17, & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 13, 2022